Title: From Abigail Smith Adams to George Washington Adams, 25 January 1813
From: Adams, Abigail Smith
To: Adams, George Washington,Adams, John



my Dear Children
Quincy Jan’ry 25 1813

I received this day a Letter from your father dated 21 Sep’br. it was a Letter different from any which I have before received from him.—it communicated to me, and to you the sorrowfull intelligence of the Death of your dear and only Sister.
She was taken Sick in August, and died the 15th of Seb’br with a nervous fever which brought on convulsions
your parents are in great affliction as you may Easily suppose—long had they desired, a Daughter, a Lovely one was given them, as all who have seen her, reported her to be. She Smiled and delighted their hearts for a short period of time, comforted them in their Separation from their other dear Children. She bedded, but ever She bloomd, “She was exhaled and went to Heaven”
To this dispensation they Bow with Submission, altho, with Hearts rent with anguish, I most Sincerely Sympathize with them, and with you, my Dear Children, in the loss of a sister whom you never saw, or ever can see, but for whom, as Children of the same parents, you must feel an affection—
your Father desires me to say to you; that he cannot write to you, at present, but he and your Mother Send you their Blessing; you  must write to them to console them in their affliction. I will Send your Letters, with mine—
Let the Death of your sister, only one year, and one month old,—remind you, that no Age, is exempt from the decree of mortality, that the blooming Youth is as liable to be cut off as the full grown Man, or Infant Bud—Remember thy creator in the Days of thy youth—and let the instruction you receive from the Desk of mr Coleman make a serious impression upon your minds—you are born for eternity, as well as to fulfill the Duties of this Life—
I intend visiting you some morning soon, if it Should be good sleighing—I am my dear Children your / affectionate Grandmother
Abigail Adams